ROBERT B. TRUITT, Appellant Below, Appellant,
v.
MERIT EMPLOYEE RELATIONS BOARD, Appellee Below, Appellee.
No. 248, 2008.
Supreme Court of Delaware.
Submitted: September 3, 2008.
Decided: September 5, 2008.
Before STEELE, Chief Justice, HOLLAND and RIDGELY Justices.

ORDER
MYRON T. STEELE, Judge.
This 5th day of September 2008, upon consideration of the briefs of the parties, it appears to the Court that the judgment of the Superior Court should be affirmed on the basis of and for the reasons set forth in its decision dated April 30, 2008.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.